Citation Nr: 1636026	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an eye disability.

2.  Entitlement to service connection for frostbite residuals of the right hand.

3.  Entitlement to service connection for frostbite residuals of the left hand.

4.  Entitlement to service connection for frostbite residuals of the right foot.

5.  Entitlement to service connection for frostbite residuals of the left foot.

6.  Entitlement to service connection for Raynaud's disease.

7.  Whether the reduction of this disability from 20 percent to 0 percent disabling effective May 1, 2010 was proper.

8.  Entitlement to an evaluation of chondromalacia with anterior cruciate ligament (ACL) tear of the left knee with instability in excess of 0 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St Petersburg, Florida.  These include a February 2010 rating decision which reduced the rating for a service connected chondromalacia with ACL tear from 
20 percent to 0 percent disabling.  The Veteran filed a Notice of Disagreement (NOD) in April 2010 requesting a denovo review, a statement of the case (SOC) was issued addressing the issue as an increased rating issue in October 2011; thereafter a second SOC was issued again addressing this issue as an increased rating issue in January 2012.  The Veteran filed a substantive appeal which was timely with this second SOC thus the appeal was timely perfected.  Further although the SOC failed to actually address the propriety of reduction, the Board shall address this matter first before considering the increased rating claim for the left knee disorder.  Thus the issue is characterized to include the propriety of the reduction.  

The remaining enumerated issues were addressed in a June 2011 rating with a NOD filed in July 2011; the statement of the case was issued in January 2012 and the substantive appeal was received in February 2012.  

The Board notes that an appeal of a denial of service connection for right ear hearing loss was granted in full by the RO in a January 2012 rating decision, thereby removing this matter from appellate status.  See Grantham v. Brown, 
114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  


The reopened claim for service connection for the eye disorder, the service connection claims for frostbite residuals/Reynaud's disease and the increased rating claim for the left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied service connection for an eye disorder; the Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Certain evidence received since the May 1993 decision is neither cumulative nor redundant of the evidence of record at the time of the May 1993 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence on which the left knee disorder of chondromalacia with anterior ACL tear and instability rating reduction was based did not show sustained material improvement under the ordinary conditions of life and was partially based on a less complete examination than the examination on which the 20 percent award was based.


CONCLUSIONS OF LAW

1.  The May 1993 RO rating decision, which denied the Veteran's claim for service connection for eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103.
 
2.  The claim for service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The reduction of the 20 percent rating for the left knee disorder of chondromalacia with anterior ACL tear and instability to a noncompensable rating effective May 1, 2010 is void ab initio.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is being reopened and in regards to the reduction of the 20 percent rating for the left knee disorder, the Veteran is being granted the full benefit sought with regard to these issues being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA with regard to these 2 issues.  

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered being new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 1993 the RO denied service connection for an eye disorder, finding that service medical records were negative for any eye disease or injury of the eyes during military service and that separation examination showed his vision was 20/20 bilaterally.  Without evidence of a chronic eye disability the RO found no basis to grant service connection.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it the following month after the rating was issued.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (stating that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence before the RO in May 1993 includes service treatment records that showed no evidence of visual problems with a 20/20 vision recorded on all examinations.  However he had a laceration under his left eye treated in August 1988 and later had an eye poke injury in the same eye in February 1989.  His DD 214 before the RO in 1993 confirmed a MOS of BVFS mechanic.  

The evidence received after May 1993 includes the Veteran's lay history reported in a July 2010 statement in support of claim where he described an incident of having splashed fuel in his eyes during the service.  The evidence also includes a September 2010 VA examination wherein the Veteran was noted to report dry eyes, photophobia and ocular irritation due to splash of diesel fuel in both eyes while in service and no other reported eye injury surgery or disease.  Following examination which revealed subjective complaints of dry eyes, photophobia and ocular irritation due to splash of diesel fuel in both eyes while in service with no other reported eye injury, surgery or disease, and no significant eye findings on objective examination; the examiner stated that these eye complaints were not at least as likely as not caused by the fuel incident, without providing a rationale.   

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the evidence now including the July 2010 lay history of sustaining an in service injury from splashed fuel in his eyes and his complaints reported in the September 2010 VA examination of having lay observable eye symptoms is new and material evidence to reopen the Veteran's eye claim; because this evidence indicates that the Veteran has an eye disorder that is directly related to incidents that reportedly took place in service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for an eye disorder is reopened.   

Reduction

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

The RO proposed to reduce the rating of the Veteran's left knee disability of chondromalacia with anterior ACL tear and instability from 20 percent to noncompensable (0 percent) in a September 2009 rating with an accompanying letter from the same month meeting the notice requirements of 38 C.F.R. § 3.105(e).  The reduction was effectuated in a February 2010 rating decision with an effective date of May 1, 2010.  Once the reduction of the left knee was effective, the Veteran's combined evaluation for compensation went from 30 percent from July 1, 2008 to 10 percent from May 1, 2010.  

The 20 percent rating for this left knee disability of chondromalacia with anterior ACL tear and instability had been effective since October 29, 2001, greater than 
5 years.  The rating was based on the rating criteria for knee disorders in which an evaluation of 20 percent is assigned for recurrent subluxation or lateral instability of the knee which is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additionally in a July 2008 rating which continued the 20 percent rating for this disability, a separate 10 percent rating was granted for chondromalacia, residuals of chondroplasty to the left knee chondromalacia, residuals of chondroplasty to the left knee with limited motion of the left knee (under Diagnostic Codes 5260); this separate rating was not subjected to the reduction.  For disability ratings that have continued for a period of five years or more, 38 C.F.R. § 3.344 (a) provides that where an examination indicates improvement, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  If doubt remains, 38 C.F.R. § 3.344 (b) provides that after affording due consideration to all the evidence developed, the agency will continue the rating in effect as provided for in that subsection.

"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms." 38 C.F.R. § 4.13 (2015).

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in a rating reduction case involving a protected rating, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  With regard to the burden of proof in cases involving the reduction of a protected rating, the Court held in Brown that "the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344 (a), that a rating reduction was warranted."  5 Vet. App. at 421.  Where "the Board has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio and the Court will set it aside as 'not in accordance with law'."  Id. at 422.

In the September 2009 proposal to reduce the rating for the Veteran's pes planus from 10 percent to noncompensable, the RO cited the Veteran's VA examinations from July 2008 and September 2009, finding the examinations showed sustained improvement in his condition.

The 20 percent rating was granted in a January 2002 which assigned a 20 percent rating effective the date of his October 29, 2001 claim based the grant in part on findings from a December 2001 VA examination which disclosed that the veteran walked with a slight antalgic gait favoring the left lower extremity.  He was noted to wear a neoprene sleeve with metal hinge support on the sides all the time, but used no other assistive device.  By history the knee has never been dislocated and he had no history of inflammatory arthritis and no surgeries since 1998.   By examination, he had some trace of peripatellar swelling and crepitation; full extension and a painful range of motion with flexion past 90 degrees with a maximum of 
145 degrees of flexion of the left knee compared to 155 degrees of flexion of the right.  There was no laxity with valgus and varus stressing at 0 degree of flexion and, 30 degrees of flexion.  There was some laxity of the anteroposterior direction with Lachman testing but good endpoint.  He had approximately a 2+ Lachman's with good endpoint but did have pain with that maneuver.  There was also measurable atrophy of the quadriceps measuring 12 cm from the proximal patella pole The circumferential measurement of the right thigh is 50 centimeters (cm) and the left only 48 cm.  The diagnosis was status post anterior cruciate ligament reconstruction with secondary chondromalacia and atrophy of the quadriceps with some mild translation laxity of the anteroposterior direction but with good endpoint.  The examiner stated that certainly this Veteran's current left knee condition can go through periods of flare ups which may alter his strength, coordination and range of motion.  This was more likely to occur with the type of work that he was currently doing which required constant prolonged weightbearing activities, squatting bending and kneeling.  He demonstrated painful flexion of the left knee past 
90 degrees and limited flexion when compared to the uninvolved side.

In February 2008 the Veteran underwent chondroplasty surgery for the left knee, and a June 2008 rating granted a temporary total rating from February 27, 2008 to May 1, 2008, with the 20 percent rating resumed as of May 1, 2008.  Later a November 2008 rating extended the temporary total rating following the receipt of a doctor's statement regarding  his medical work dated June 24 2008 showing he returned to work on that date.  The 20 percent rating was resumed effective July 1, 2008.  

Findings from a July 7, 2008 VA examination were used in a July 2008 rating that continued the 20 percent rating (prior to the extension of the 100 percent rating in the November 2008 rating).  The VA examination noted that the Veteran reported experiencing pain, popping and swelling in the left knee but findings showed no genu varum valgus recurvatum, or any evidence of instability in the left knee.  The range of motion in his left knee showed flexion to 90 degrees and extension to 
0 degrees with tenderness on motion without additional loss of range of motion after repetitive use.  The July 2008 rating noted that although the evidence showed no actual instability in his left knee as the evidence failed to show sustained improvement has been demonstrated, the 20 evaluation for his chondromalacia with ACL  tear of the left knee with instability was continued.

The findings from a September 2009 VA examination used as the basis for the reduction noted the Veteran to still be wearing a knee brace due to occasional instability and he was no longer able to run.  He was noted to have pain of the medial joint line of 5/10 intensity.  It could flare up to a 9/10 level and was intermittent on a daily basis.  The pain was worse using stairs and walking in sand.  He could stand for about 10 minutes and walk about an hour.  His gait was normal but he wore a brace on the left knee.  His deep tendon reflexes were 2/4 patella and Achilles.  There was no atrophy of hypertrophy noted and his strength against gravity and resistance within normal limits for age.  He had equal and bilateral toe walk heel and toe walk.  His left knee flexion was 0-120 degrees limited with stiffness and cramping.  He had negative medial and lateral collateral ligament and negative anterior and posterior cruciate ligament testing.  He had negative McMurray, but had positive grind test.  His knee joint was stable but there was tenderness to palpation at the medial joint line.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or Instability except as noted.  There was no loss of function with repetitive use except as noted; however Loss of function due to flare ups could not be determined without resorting to mere speculation.    

As noted, where a rating has been in effect for more than five years, the examination reports on which the reduction is based must be at least as full and complete as those on which payments were authorized. The evidence further must show sustained improvement reasonably certain to continue under the ordinary conditions of life.

The Board now compares the findings from the September 2009 VA examination  to the December 2001 VA examination on which the grant of a 20 percent disability rating initially granted and to the June 2008 VA examination (which was used to continue a 20 percent rating, but subsequently was in a period of temporary 
100 percent rating after such period was extended).  The September 2009 VA examination was less complete than the December 2001 examination which included a fully detailed discussion of the stability and laxity testing done along with the detailed measurements of the circumference for the left leg compared to the right leg.  Further, the Board finds that the December 2009 VA examination does not show sustained improvement in the Veteran's condition, but rather reflect a similar nature and severity of the Veteran's left knee disorder when compared to the findings of the July 2008 examination which, with findings described above, was not found to have shown sustained improvement.  As the findings from these examination reports (to include the ones about 15 months apart) are nearly similar, the Board finds that this does not equal material improvement in the Veteran's physical condition.

Therefore, the Board finds that the reduction of the Veteran's rating for chondromalacia with ACL tear of the left knee with instability from 20 percent to noncompensable is void, and the 20 percent rating must be restored.


ORDER

New and material evidence having been received, the claim for service connection for an eye disability is reopened. 

Restoration of a 20 percent rating for chondromalacia with ACL tear of the left knee with instability effective May 1, 2010 is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

Having reopened the claim for the eye disorder the Board finds further development is warranted.  Additionally the Board finds that further development is warranted regarding the claims pertaining to service connection for Raynaud's syndrome and residuals of frostbite for the bilateral hands and feet.  Finally further development of the increased rating claim for the left knee disorder is warranted. 

In regards to the frostbite residuals affecting the bilateral hands and feet and the Raynaud's disease, the Veteran has alleged having sustained frostbite and indicated that he had treatment for this while serving in Germany per statements in his substantive appeal received February 2012.  A review of the service treatment records and service personnel records currently of record do not show service in Germany, however his DD-214 does confirm 2 years 11 months and 22 days foreign or sea service.  Thus it appears that his service department records are incomplete and an attempt must be made to obtain these records pertaining to his reported service in Germany as such records could support his claims regarding cold exposure.  Regardless of whether such exposure took place affecting both hands and feet, the Board notes that the service treatment records do show treatment of plantar warts of his left hand using cryotherapy (freezing therapy) in March 1985.  As no examination is shown to be of record, regardless of whether the development discloses further evidence confirming cold exposure in service in Germany, an examination should address whether any claimed cold injury disorders is due to service, to include consideration of the cryotherapy treatment in March 1985.  See 88 pgs STRS at pgs 76, 79 and 82.

In regard to the merits of the bilateral eye disorder, the September 2010 VA examination to address this matter was inadequate, as it didn't cite the rationale for the negative opinion provided and neglected to note the eye injuries in service.  Specifically the Board notes that the VA examiner stated that there was no history of eye injuries in service, ignoring the evidence in the service treatment records showing that he sustained a laceration injury below his left eye in August 1988 and in fact is service connected for a scar from this incident.  See 88 pgs STRS at pgs pg 5-6.  Later in February 1989 he sustained a poke injury to his left eye.  Id. at 8.  Further he had an episode of conjunctivitis in October 1987.  Id. at 55.  In light of this evidence, it appears the 2010 VA examiner was aware of/did not consider several instances of eye treatment noted in the Veteran's STRs.  As such, the Board finds that another VA examination should be obtained to include consideration of these instances of eye treatment in service.  

Finally in regards to the claim for an increased rating the Veteran is noted to have last been provided an examination addressing the severity of his service-connected left knee disorder in September 2009.  Although the 20 percent rating has been restored, given the amount of time since his last examination for this disability and the evidence suggesting an increase in severity since last examination (CAPRI records dated in October 2011 reflect injections for the knee), the Board finds that a reexamination is needed to fully and fairly evaluate the condition on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records and/or service personnel records showing service in Germany, to include any records of treatment for cold injuries sustained therein. 

2.  After completing the development in #1, schedule the Veteran for a VA examination by the appropriate specialist to determine the nature and etiology of any acquired cold injury disorders of the bilateral hands, bilateral feet and Raynaud's syndrome present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner to become familiar with the medical history of this disorder.  

Identify all current diagnoses/disorder(s) (to include Raynaud's syndrome) affecting the bilateral hands and feet.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

With respect to each disorder affecting the hands and feet and any diagnosed Raynaud's syndrome, the examiner is asked to state whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as due to any confirmed cold exposure (such as the March 2005 cryotherapy of the left hand and any corroborated cold exposure in Germany as claimed by the Veteran).  The examiner is asked to discuss and consider the Veteran's competent lay statements as appropriates and assume such statements are credible for purposes of the requested opinions. 

The examiner must provide a comprehensive rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing the development in #1, schedule the Veteran for a VA examination by the appropriate specialist to determine the nature and etiology of any acquired eye disorder(s).  All pertinent evidence of record must be made available to and reviewed by the examiner to become familiar with the medical history of this disorder.  

Identify all current diagnoses affecting the eyes.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

With respect to each disorder affecting the eyes , the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probable) that such any diagnosed eye disorder originated in service or is otherwise etiologically related to service, to include as due to his reported episode of having fuel splashed in his eyes and/ or due to the inservice episodes shown in the service treatment records of laceration injury below his left eye in August 1988; the February 1989 poke injury to his left eye; and/or the episode of conjunctivitis in October 1987.  

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding his in-service injuries and symptoms as true. 

The examiner must provide a comprehensive rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After completion of the development in #1, schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of his service-connected left knee disability.  The claims file should be reviewed by the examiner to become familiar with the medical history of the Veteran's left knee disability.  
The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the severity of the Veteran's service connected left knee disorder.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.  The joints should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If such testing is not performed, the examiner must state why this testing could not be performed or was otherwise inappropriate in this case.

A comprehensive rationale for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  

5.  Finally, readjudicate the issues on appeal based on all the relevant evidence of record.  If any benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


